DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inspection window” and “outer housing” recited in claim 4 and the “simple bevel or wedge surface” recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: all references to claims (e.g., p. 1, line 11; p. 4, line 2, etc.) should be removed as claims are subject to change and/or cancellation during prosecution.  
Furthermore, headings for various sections of the specification are omitted and should be provided.
Appropriate corrections are required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any additional errors of which Applicant may become aware in the specification. Applicant must carefully review the entire disclosure and to amend the specification and the abstract in proper English, without any artifacts of the incorrect translation from foreign documents. Verbose passages should be streamlined, and sentences with non-standard sentence construction or grammar should be editorially improved. No new matter should be introduced (37 CFR 1.125(a)).
	
Claim Objections

Claims 1-6 are objected to because of the following informalities: there is a lack of antecedent basis for the following limitations in claim 1: “the connection”  (lines 10 and 12); “the circumference” (line 13); “the cross-sectional area” (line 15); “the melting point” (line 17), and “the resulting gap” (last line).
Furthermore, an article “a” is omitted before “rotary lever” in claim 2.
Furthermore, for clarity the reference numbers should be removed from claims. The Office reminds Applicant that “the presence or absence of…reference characters does not affect the scope of a claim”. See MPEP § 608.01(m)).
Furthermore, the transitional phrase “characterized” should be removed or replaced with alternative ones which more comply with the US practice.
Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any additional errors of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-6 will be allowed upon obviation of the objections as explained above.
The allowability resides in the overall structure and functionality of the apparatus as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: “the connection to one of the plug contacts being made via the circumference of a second disconnecting strip end which plunges into a slot-shaped recess within a section of the plug contact which faces the support body, the recess being substantially complementary to the cross-sectional area of the second disconnecting strip end”.
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record, taken alone or in combination, and subject to obviation of the objections as explained above.
US 2016/0134104 to Mao (cited in IDS) is considered to be the prior art closest to claim 1 and discloses: a disconnecting device (figures 2 and 10, paragraphs 72 and 73) for a surge arrester which is held by a support body (14, figure 2), with plug contacts (12, 13), which are connected to at least one arrester element (10, paragraph 72) of the surge arrester, extending from the support body, further comprising a switch blade (161, 162, 163), which is connected at a first end (162) via a thermal separation point ( 40, 17, 27, paragraph 87) to the arrester element (10) and is connected at a second end (see figures 7 and 8) to one of the plug contacts (12), an insulating, spring-biased (spring 154, paragraph 94) disconnecting support (15, 151), which is pivotally mounted on the support body ( 14 ), wherein the spring bias acts on the thermal separation point ( 40, 17, 27) via the switch blade (161, 162, 163), wherein the switch blade (see figure 5) is in the form of a planar, elongate, metallic, resiliently elastic disconnecting strip (see also figure 10) with a rectangular cross section, wherein the connection to a contact surface of the arrester element (see figure 9) is established by means of the thermal separation point (paragraph 87) via the broad side of a first disconnecting strip end (162), wherein, furthermore, as the melting point of the thermal separation point is reached (paragraph 95), the disconnecting support undergoes positional displacement and in this case lifts the disconnecting strip at its first end (162) from the contact point (see figure 10).
Mao does not disclose that: the connection to one of the plug contacts being made via the circumference of a second disconnecting strip end which plunges into a slot-shaped recess within a section of the plug contact which faces the support body, the recess being substantially complementary to the cross-sectional area of the second disconnecting strip end.
The remaining documents made of record teach various disconnecting protection devices for surge arresters employing varistors (voltage dependent resistors). None of the cited documents taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

This application is in condition for allowance except for the formal matters as explained above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835